                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

SHERALD DWIGHT DANIELS,

                Petitioner,

v.                                                          Case No.: 2:19-cv-134-FtM-38NPM

BRIAN DOBBS,

                Respondent.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is the case file. Petitioner Sherald Dwight Daniels has instituted

this habeas action under 28 U.S.C. § 2241 on the basis that he is entitled to early release

under the Elderly Offender Home Detention Program of the First Step Act of 2018. (Cv.

Doc. 1).2 Specifically, Daniels states Respondent failed to act on his motion for relief for

early release under 18 U.S.C. § 3582(c)(1)(A). (Cv. Doc. 1 at 2). For the following

reasons, Daniels’ Petition is dismissed.

        On September 18, 2019, the Court directed Petitioner to either pay the Court’s

$5.00 filing fee or move to proceed in forma pauperis within thirty days of the Order. (Cv.

Doc. 7). The Court warned Petitioner that not submitting the filing fee or motion to

proceed in forma pauperis would result in the Court dismissing the case without further

notice. (Cv. Doc. 7 at 1). To date, Petitioner has neither complied with the Court’s Order,



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
2
 The Court will ref er to the civil case docket as “Cv. Doc.” and the underlying criminal docket, 2:05-cr-
00021-VMC-SPC-5, as “Cr. Doc.”
nor asked for more time to do so. The Court thus dismisses this case per its Order (Cv.

Doc. 7) and Middle District of Florida’s Local Rule 3.10(a) on failing to prosecute a suit.

         Additionally, it seems the relief Petitioner requests in his 28 U.S.C. § 2241 petition

may have been granted. A review of Daniels’ underlying criminal Judgment shows the

Court sentenced him to 200 months of imprisonment. (Cr. Doc. #204 at 2). This would

have resulted in an estimated release date of October 2022. The Federal Bureau of

Prisons website, however, states Daniels has an earlier release date of April 2020.3 As

a result, it appears Respondent acted on Daniels’ motion for relief and, therefore, his

Petition is moot.

         In the abundance of caution, should Daniels believe his Petition is not moot, he

may file for relief under 28 U.S.C. § 2241 in the Southern District of Florida where venue

is proper.4 See 28 U.S.C. § 2241(d); Fernandez v. United States, 941 F.2d 1488, 1495

(11th Cir. 1991) (“Section 2241 petitions may be brought only in the district court for the

district in which the inmate is incarcerated.”).

         Accordingly, it is now

         ORDERED:

            1. Petitioner Sherald Daniels’ Petition for a Writ of Habeas Corpus Under 28

                U.S.C. § 2241 (Cv. Doc. 1) is DISMISSED.

            2. The Clerk is directed to terminate any pending motions and deadlines and

                close the case file.



3   The website is located at: https://www.bop.gov/inmateloc/.

4 At the time Daniels instituted this action, he was incarcerated at a Federal Correctional
Institution in Miami, Florida. (Doc. 1 at 1). He is currently held in a Miami Residential
Reentry Management field office.



                                               2
          3. The Clerk is further directed to send Petitioner a copy of the forms for filing

             a petition under 28 U.S.C. § 2241 and a motion to proceed in forma pauperis

             with a copy of this Order.

      DONE and ORDERED in Fort Myers, Florida this 15th day of January, 2020.




Copies: All Parties of Record




                                             3
